Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-8, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glauser et al. (USPGPub 2015/0328375).
Regarding claims 1-2 and 11 Glauser teaches forming a copolymer (Example 1) coating comprising the steps of mixing MAA [0014], MPC (Example 1) and forming a separate composition which may comprise a carbodiimide linking agent and a polymeric component [0038] wherein the modified polymer formed could further be used in the polymer formulation of Example 1, wherein a third polymeric component is present and can be in the form of HEMA [0016].  Glauser fails to teach wherein an aqueous solution is formed or wherein the modified polymer mentioned would necessarily be added as a solution.  However, given that Glauser explicitly teaches that PEG is water soluble [0038] it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to employ the use of water as at least part of the solvent system for any water soluble material listed in Glauser that is to be provided in solution or suspension. Further the combination of modified PEG in water after formation of the other first composition above if water is used as the solvent would result in the same outcome product as if the modified PEG were dried and then added to the solution comprising MAA. Given that the PEG must be modified separately from the other polymers it would be reasonably necessary to add it after modifying the PEG separately.  As such the PEG would be added later either in a dried for or in solution. Given a limited number of possibilities to reasonably add the modified PEG to the other polymeric combination, it would have been “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to add the PEG in solution to the already formed solution or as a solid to the already formed solution, given a limited number of possible and wherein both possibilities would result in predictable and similar outcomes. The teachings of Glauser are a shown above.  Glauser fails to teach the percentages of MPC claimed. However, Glauser explicitly states that the presence of phosphoryl choline groups is shown to increase the biocompatibility of polymers [0011].  As such, in the absence of criticality of the specific range of MPC claimed in the current claims,  it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the number of phosphoryl choline groups (provide by MPC) in the polymer of Glauser in order to control the biocompatibility of the coatings provided by Glauser. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Regarding claim 7, the coating referred to in the rejection of claim 1 above is the topcoat layer wherein Glauser further teaches wherein bioactive agents may be included in the topcoat layer [0051].
Regarding claim 8, Example 1 as cited above teaches forming two layers of pretreatment under the topcoat layer that may read on the limitations of the current claims.
Regarding claims 12-13 and 16, Glauser teaches forming a copolymer (Example 1) coating comprising the steps of mixing MAA [0014], MPC (Example 1) and forming a separate composition which may comprise a carbodiimide linking agent and a polymeric component [0038] wherein the modified polymer formed could further be used in the polymer formulation of Example 1, wherein a third polymeric component is present and can be in the form of HEMA [0016].  Glauser fails to teach wherein an aqueous solution is formed or wherein the modified polymer mentioned would necessarily be added as a solution.  However, given that Glauser explicitly teaches that PEG is water soluble [0038] it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to employ the use of water as at least part of the solvent system for any water soluble material listed in Glauser that is to be provided in solution or suspension. Further the combination of modified PEG in water after formation of the other first composition above if water is used as the solvent would result in the same outcome product as if the modified PEG were dried and then added to the solution comprising MAA. Given that the PEG must be modified separately from the other polymers it would be reasonably necessary to add it after modifying the PEG separately.  As such the PEG would be added later either in a dried for or in solution. Given a limited number of possibilities to reasonably add the modified PEG to the other polymeric combination, it would have been “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to add the PEG in solution to the already formed solution or as a solid to the already formed solution, given a limited number of possible and wherein both possibilities would result in predictable and similar outcomes. Further, Example 1 as cited above teaches forming two layers of pretreatment under the topcoat layer that may read on the limitations of the current claims that may be applied successively. The teachings of Glauser are a shown above.  Glauser fails to teach the percentages of MPC claimed. However, Glauser explicitly states that the presence of phosphoryl choline groups is shown to increase the biocompatibility of polymers [0011].  As such, in the absence of criticality of the specific range of MPC claimed in the current claims,  it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the number of phosphoryl choline groups (provide by MPC) in the polymer of Glauser in order to control the biocompatibility of the coatings provided by Glauser. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Glauser et al. (USPGPub 2015/0328375) as applied to claims 1-2 and 6-16 above, and further in view of Chaney et al. (US7815922).
Regarding claims 3-4, the teachings of Glauser are as shown above. Glauser fails to teach wherein the coating is applied from a dual cartridge syringe.  However, Chaney teaches that it is known in the prior art, especially wherein a reaction occurs upon exposure of two coatings components to one another to provide those components simultaneously using a dual cartridge syringe coating system (Example 3).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the coating solution of Glauser as described above using the dual cartridge coating system of Chaney as a use of a known dual cartridge coating technique to improve a similar coating method in the same way.
Regarding claim 5, the use of a dual cartridge syringe deposition system in the absence of some teaching alternatively, generally implies that the amounts of each component are volumetrically the same in each syringe given the dual syringe system is generally understood to involve two syringes bodies with one plunger activating both syringes at the same time.  

Response to Arguments
	The applicant argues that the use of organic solvents in the current specification is in direct contract with the disclosure of Glauser.  However, as previously noted by the examiner, Glauser specifically teaches the use of water soluble materials being incorporated into the polymer chain formed and he cites the materials as specifically “water-soluble”.  Further Glauser is non-limiting with regards to the solvents used and does not limit his solvents to organic solvents.  He uses both polar and non-polar solvents together as mixed solvents in his disclosure. Further the current claims in no way preclude the use of any solvents.  They merely require that water be employed.
	As relates to the applicants’ findings to support the criticality of a particular weight percentage of MPC, it should first be noted that the applicant seemingly argues the criticality of 60% MPC while claims the use of 40% MPC in claims 1 or 12. As such the applicants’ assertions do not generally support the allowability of claims 1 or 12. However, as relates to the use of 60% MPC, it is noted that that the applicant states that 60% MPC provides “better wetting”.  However, it is unclear if this level of wetting would arise to the level of a new and unexpected result or if the applicant merely improved the biocompatibility of the prior art invention as noted by the examiner and the improved wetting as a result of that optimization. The applicant must make a showing of the criticality of the percentage used and not merely somewhat better, optimized results.  
	As relates to the percentage of MPC making the polymer insoluble in acetone, this is a material property of the polymer formed.  If the applicant claimed the use of acetone as relates to the polymer then it may be argued that a particular amount of MPC would results relating to that but the use of acetone is not claimed nor is any explanation given as to why lack of solubility in acetone is critical.  It is generally known to those of ordinary skill in the art of polymer engineering that changing the makeup of monomer constituents of copolymers both in name and type alters the solubility of that copolymer in varying solvents. Further while the applicant argues that using a higher percentage of MPC would require modification to the solvents of Glauser, the examiner notes that as stated above, Glauser is non-limiting with regards to solvent and teaches the two primary types of solvents (polar and non-polar) and teaches the use of mixed solvents (which implies a knowledge of catering to specific solubility ranges not easily obtained with singular solvents).  Given the collective knowledge shown by Glauser and known to those of ordinary skill in the art, any needed modification to solvent combinations and amounts of solvents in combination would be within the skill of one of ordinary skill in the art and would certainly be considered routine experimentation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717